EXHIBIT 3.1.3 {State Seal} ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4201 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Document Number 20100455153-06 Filing Date and Time Ross Miller 06/23/2010 10:45 AM Certificate of Change Pursuant to NRS 78.209 Secretary of State Entity Number State of Nevada E0097282007-8 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate ofChangefiled Pursuant to NRS 78.209 For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: STEELE RECORDING CORPORATION 2. The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders. 3. The current number of authorized shares and the par value, if any, of each class or series, if any, of shares before the change: Authorized shares: 900,000,000 shares of common stock; Par value: $.001 par value Authorized shares: 5,000,000 shares ofpreferred stock. 4.The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: Authorized shares: 900,000,000 shares of common stock; Par value: $.001 par value Authorized shares: 5,000,000 shares ofpreferred stock. 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issued share of the same class or series: Ten (10) shares of common stock for each one (1) issued share of common stock 6.The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: None 7. Effective date of filing: (optional) July 1, 2010 8. Signature: (required) /s/ President Signature of Officer Title IMPORTANT: Failure to include any of the above information and remit the proper fees may cause this filing to be rejected.
